Citation Nr: 0017429	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-07 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left hip disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from August 1953 to September 
1955.

By rating decision in April 1956, entitlement to service 
connection for a left hip disorder was denied.  Written 
notice of the April 1956 denial was sent to the veteran by 
letter in May 1956.  The veteran failed to file a timely 
appeal following receipt of written notice of the April 1956 
rating denial; thus, that decision is final.

The current claim arises from a June 1998 rating decision of 
the Cleveland, Ohio Regional Office (RO), which again denied 
the veteran's claim of entitlement to service connection for 
a left hip disorder.  Accordingly, the Board will address the 
issue of whether new and material evidence has been submitted 
since the April 1956 rating decision.


FINDINGS OF FACT

1.  The veteran's claim of service connection for a left hip 
disability was denied by rating decision in April 1956.

2.  The veteran did not file a timely appeal from that 
determination and the April 1956 denial is final.

3.  The additional evidence submitted in connection with the 
claim to reopen is not so significant that it must be 
considered in order to decide the merits of the claim.






CONCLUSIONS OF LAW

1.  The April 1956 rating decision of the RO that denied 
service connection for a left hip disability is final.  
Veterans Regulation No. 2(a), pt. II, par. III; Department of 
Veterans Affairs Regulation 1008; effective January 25, 1936 
to December 31, 1957.

2.  Evidence received since the April 1956 rating 
determination is not new and material and, thus, the claim of 
service connection for a left hip disability is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On the August 1953 enlistment examination, the veteran's 
lower extremities and other musculoskeletal systems were 
clinically evaluated as normal.  There was a 4-inch scar of 
the left upper hip.  Medical history included the left hip 
being out of place at age 14, which was surgically pinned.  

In June 1955, the veteran was seen for left hip pain.  A 
history of surgery at age 14 was noted for a slipped left 
femoral epiphysis.  The hip was nailed with 3 pins.  Now the 
veteran was developing left hip pain.  Examination of the 
extremities was negative except for an operative scar over 
the lateral side of the left hip.  There was deep tenderness 
to the scar.  

The veteran was admitted to the hospital on the same day with 
a diagnosis of coxa vara due to an old slipped epiphysis on 
the left.  The veteran had complained of pain of the region 
of the left hip for a period of 8 or 9 months prior to 
admission.  Trouble with the left hip started at age 14 after 
a football injury.  Following surgery, the veteran was 
asymptomatic until 8 or 9 months before when he started to 
note the gradual onset of aching pain in the region of the 
left hip joint.  On examination, there was a moderate degree 
of limitation of internal and external rotation of the left 
hip joint associated with some pain with flexion.  There was 
no evidence of atrophy or shortening of either limb.  There 
was moderate tenderness in the region between the hip joint 
and anterior superior iliac spine.  X-rays revealed the 
presence of a marked Coxa Vara of the left hip joint.  No 
treatment was undertaken at the hospital as the veteran had 
been admitted solely for the purpose of appearing before a 
board of medical survey.  The diagnosis was left coxa vara 
due to an old slipped epiphysis.  In the opinion of the 
Board, the veteran did not meet the minimum standards for 
enlistment or induction.  He was unfit for further service by 
reason of physical disability.  The disability was neither 
incurred in nor aggravated by a period of active military 
service.  

In April 1956, the veteran filed a service connection claim 
for coxa vara due to an old slipped epiphysis of the left hip 
at age 14.  The veteran indicated that he had periodic pain 
from the left hip as well as having trouble with the hip if 
he walked or stood for any length of time.

By rating decision in April 1956, the RO denied the veteran's 
claim of entitlement to service connection for a left hip 
disability.  It was determined that the veteran's pre-
existing left hip disability was not aggravated by any injury 
during active service.  Any increase in severity of left hip 
symptoms was due to the natural progress of the disability.  
The veteran failed to take any action with respect to the 
April 1956 denial of his service connection claim for the 
left hip; thus, that decision became final a year after the 
mailing of notification of the decision to him in May 1956.  
Veterans Regulation No. 2(a), pt. II, par. III; Department of 
Veterans Affairs Regulation 1008; effective January 25, 1936 
to December 31, 1957.  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

The Board notes that, until recently, case law of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  In the 
instant case, the RO considered the veteran's claim to reopen 
under the ambit of 38 C.F.R. § 3.156 in the September 1999 
supplemental statement of the case and thus there is no due 
process issue resulting from the holding in Hodge v. West, 
155 F.3rd 1356 (Fed. Cir. 1998) at the RO level.  Also, the 
Board will review the veteran's claim to reopen solely in 
accordance with the criteria found in 38 C.F.R. § 3.156.  In 
short, this change in the law has not resulted in any 
prejudice to the veteran's claim. 

Service connection will be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§  1110, 1131 
(West 1991).  The veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (1999).  The regulations further provide:

     (a)  General.  A preexisting injury 
or disease will be considered to have 
been aggravated by active military, 
naval, or air service, where there is an 
increase in disability during such 
service, unless there is a specific 
finding that the increase in disability 
is due to the natural progress of the 
disease.

     (b)  Wartime service; peacetime 
service after December 31, 1946.  Clear 
and unmistakable evidence (obvious or 
manifest) is required to rebut the 
presumption of aggravation where the 
preservice disability underwent an 
increase in severity during service.  
This includes medical facts and 
principles which may be considered to 
determine whether the increase is due to 
the natural progress of the condition.  
Aggravation may not be conceded where the 
disability underwent no increase in 
severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability 
prior to, during and subsequent to 
service. 

     (1)  The usual effects of medical 
and surgical treatment in service, having 
the effect of ameliorating disease or 
other conditions incurred before 
enlistment, including postoperative 
scars, absent or poorly functioning parts 
or organs, will not be considered service 
connected unless the disease or injury is 
otherwise aggravated by service. 

     (2)  Due regard will be given the 
places, types, and circumstances of 
service and particular consideration will 
be accorded combat duty and other 
hardships of service.  The development of 
symptomatic manifestations of a 
preexisting disease or injury during or 
proximately following action with the 
enemy or 
following a status as a prisoner of war 
will establish aggravation of a 
disability.

38 C.F.R. § 3.306 (1999).

Evidence received since the April 1956 rating denial consists 
of the following.

In a May 1998 claim, the veteran indicated that he had a left 
hip disability that   started in September 1955.  He also 
indicated that he had a hip replacement in January 1991 due 
to the aggravation of a left hip injury in service.

A January 1991 discharge summary from Aultman Hospital 
indicated that the veteran had developed progressive 
degenerative arthritis of the left hip over the years.  The 
veteran was working as an electrician and continued to have 
pain of the left hip and left groin to the mid-thigh.  X-rays 
of the left hip demonstrated severe changes with 
osteoarthritis and coxa vara with the pin in place.  Surgery 
was performed to remove left hip hardware followed by a 
cementless left total hip replacement.  

Also of record are treatment notations from H. Kang, M.D. 
from May 1990 to February 1992.  In March 1991, it was noted 
that the veteran's left hip incision looked beautiful and was 
well healed.  In June 1991, it was noted that the veteran did 
not have too much pain.  He was wearing a 3/4 inch lift on the 
left side.  X-rays of the left ship showed beautiful 
positioning of the total left hip.  There were no problems 
otherwise.  

The veteran testified in September 1999 that he went through 
basic training and several additional assignments during 
service before the left hip started to become painful; he 
stated that he hurt the left knee playing football during his 
freshman year in high school; and that the pre-existing 
disability was aggravated by the stress and strain that was 
part of the physical nature of service. 

As referenced above, the RO's April 1956 denial was based on 
the fact that the veteran's pre-existing left hip disability 
was not aggravated during active service.  Any increase in 
severity of left hip symptoms was due to the natural progress 
of the disability.  Thus, it was concluded that the veteran 
had not presented competent medical evidence to establish 
that a left hip disability was incurred in or aggravated by 
service.   

The additional medical records are not new or material as 
they show continuing treatment for left hip disability to 
include a cementless left hip replacement many years after 
separation from service.  The veteran's claim in 1956 and now 
is based on the contention that the preexisting left hip 
disability was aggravated during service.  These additional 
records, however, do not provide evidence that the veteran's 
pre-existing left hip disability was aggravated during 
service.  

The veteran's statements and testimony that his left hip 
disability increased in severity due to strenuous physical 
activity during service do not provide competent evidence 
that the preexisting left hip disability was aggravated 
during service as a lay person may not offer evidence that 
requires medical knowledge.  See Nici v. Brown, 9 Vet. App. 
494 (1996); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
and Spalding v. Brown, 10 Vet. App. 6 (1997).  Accordingly, 
the additional evidence is not so significant that it must be 
considered in order to decide the merits of the claim and the 
veteran's claim may not be reopened.   

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam). 

Under Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), as the 
veteran has not submitted new and material evidence, his 
claim may not been reopened.  Thus, the Board may not reach 
the issue of whether the veteran's claim would be well 
grounded pursuant to 38 U.S.C.A. § 5107(a), or address 
whether the duty to assist under 38 U.S.C.A. §  5107(b) has 
been fulfilled.    


ORDER

As new and material evidence has not been presented to reopen 
a claim of entitlement to service connection for a left hip 
disability, the claim is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

